UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RNC Genter Dividend Income Fund Ticker Symbol: (GDIIX) SEMI-ANNUAL REPORT April 30, 2013 Not authorized for distribution unless preceded or accompanied by a current Fund prospectus. RNC Genter Dividend Income Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Expense Example 13 This report and the financial statements contained herein are provided for the general information of the shareholders of the RNC Genter Dividend Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 94.4% BASIC MATERIALS – 2.3% Nucor Corp. $ COMMUNICATIONS – 8.1% AT&T, Inc. Cisco Systems, Inc. Time Warner Cable, Inc. CONSUMER, CYCLICAL – 9.7% Lowe's Cos., Inc. McDonald's Corp. Target Corp. CONSUMER, NON-CYCLICAL – 27.1% Altria Group, Inc. Johnson & Johnson Merck & Co., Inc. Molson Coors Brewing Co. - Class B PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Sanofi - ADR ENERGY – 10.7% Chevron Corp. ConocoPhillips Total S.A. - ADR FINANCIAL – 21.2% Aflac, Inc. JPMorgan Chase & Co. MetLife, Inc. PNC Financial Services Group, Inc. Travelers Cos., Inc. Wells Fargo & Co. INDUSTRIAL – 6.6% General Electric Co. United Parcel Service, Inc. - Class B TECHNOLOGY – 5.4% Applied Materials, Inc. 1 RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Intel Corp. $ UTILITIES – 3.3% PPL Corp. TOTAL COMMON STOCKS (Cost $10,317,335) SHORT-TERM INVESTMENTS – 5.8% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $758,261) TOTAL INVESTMENTS – 100.2% (Cost $11,075,596) Liabilities in Excess of Other Assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 RNC Genter Dividend Income Fund SUMMARY OF INVESTMENTS As of April 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 27.1% Financial 21.2% Energy 10.7% Consumer, Cyclical 9.7% Communications 8.1% Industrial 6.6% Technology 5.4% Utilities 3.3% Basic Materials 2.3% Total Common Stocks 94.4% Short-Term Investments 5.8% Total Investments 100.2% Liabilities in Excess of Other Assets (0.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 RNC Genter Dividend Income Fund STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2013 (Unaudited) Assets: Investments in securities, at value (cost $11,075,596) $ Receivables: Fund shares sold Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Investment securities purchased Distribution fees (Note 7) Auditing fees Shareholder reporting fees Custody fees Trustees' fees and expenses Transfer agent fees and expenses Legal fees 80 Fund accounting fees Administration fees Chief Compliance Officer fees Accrued other expenses 21 Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 4 RNC Genter Dividend Income Fund STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $2,237) $ Interest Total investment income Expenses: Advisory fees Administration fees Distribution fees (Note 7) Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Custody fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Less: Advisory fees waived ) Less: Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 RNC Genter Dividend Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2013 (Unaudited) Year Ended October 31, 2012 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ — Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $91 and $296, respectively. See accompanying Notes to Financial Statements. 6 RNC Genter Dividend Income Fund FINANCIAL HIGHLIGHTS Per share operating performance For a capital share outstanding throughout each Period Six Months Ended April 30, 2013 (Unaudited) Year Ended October 31, 2012 Year Ended October 31, 2011 Year Ended October 31, 2010 For the Period December 31, 2008* to October 31, 2009 Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) From net realized gains ) ) ) — — Total distributions ) Net asset value, end of period $ Total return %1 % % % %1 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %2 % % % %2 After fees waived and expenses absorbed %2 % % % %2 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed %2 )% )% )% )%2 After fees waived and expenses absorbed %2 % % % %2 Portfolio turnover rate 12
